Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
	Claims 33-37 and 39-42 are pending.
	Claims 33-37 and 39-42 are allowed.
		
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Richard J. Botos, BOTOS CHURCHILL IP LAW LLP, on 03 September 2021.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 33, line 4, replace “sample comprising:” with --sample, the buffer consisting of:--;

	Claim 33, line 19, replace “to positive blood” with --to the positive blood--;
Claim 33, line 20, replace “the cells” with --blood cells in the positive blood culture sample--;
	Claim 33, line 26, replace “a second pellet; discarding” with --a second pellet; and discarding--;
	Claim 37, line 1, replace “the gram-positive bacteria is” with –the species of gram-positive bacteria is--;

Examiner’s Comment
Information Disclosure Statement
Foreign patent document citation#1 and non-patent literature (NPL) citation #40 were not considered at the time of the review of the IDS submitted 07 November 2019, because the documents did not appear to have been submitted.  However, Applicant filed these formerly unconsidered documents on 14 July 2021.  Therefore, a supplemental IDS is attached to this Office Action which indicates consideration of Foreign patent document citation#1 and NPL citation #40.

Claim Objections
The objections to Claims 37 and 38, in the Non-Final Office Action mailed 08 April 2021 are withdrawn in view of Applicants' amendment received 14 July 2021, in which the cited claims were either canceled or corrected.
 
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 33-39, 41 and 42 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Walsh et al. as evidenced by BD Diagnostics in view of DeBurger et al., in the Non-Final Office Action mailed 08 April 2021, is withdrawn in view of Applicants' amendment and affidavit(s) received 02 September 2021.
The rejection of Claim 40 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Walsh et al. as evidenced by BD Diagnostics in view of DeBurger et al., as applied to claims 33-39, 41 and 42 above, and further in view of Prod’hom et al., in the Non-Final Office Action mailed 08 April 2021, is withdrawn in view of Applicants' amendment and affidavit(s) received 02 September 2021.

Supplemental Amendment
The supplemental amendment, which includes amended claims, received 02 September 2021 is approved for entry.
It is noted that this supplemental amendment was requested by the Examiner in order to place the application in better condition for allowance (MPEP 714.03(a)).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Walsh et al. (U.S. Patent Application Publication No. 2010/0129858 A1) as evidenced by BD Diagnostics (Tryptic Soy Broth. Product catalogue 2009-2010, pp. 1-686) in view of DeBurger et al. ((2008) CEC; Cont. Ed. Topics & Issues, Article 332, pp. 18-21) do not teach or suggest, alone or in S. pneumoniae. The mixing of the portion of the positive blood culture with the buffer produces a mixture in which blood cells are lysed, and the viability of the microorganisms is preserved. The remaining method steps include: 1) incubating the mixture; 2) centrifuging the mixture to produce a pellet and a supernatant; 3) discarding the supernatant; 4) resuspending the pellet with the buffer to create a resuspended pellet; 5) centrifuging the resuspended pellet to produce a second supernatant and a second pellet; and 6) discarding the second supernatant while retaining the second pellet containing viable microorganisms.
Walsh et al. as evidenced by BD Diagnostics shows methods and systems for detecting, isolating and/or identifying microorganisms in a sample. The method for characterizing and/or identifying a microorganism incorporates a blood culture, and comprises: (a) obtaining a sample from a blood culture known to contain or that may contain microorganisms; and (b) lysing the undesired cells that may be present in the sample; e.g., blood cells and/or tissue cells. A lysis solution, that is capable of lysing S. pneumoniae. A sample of the positive blood culture is added to lysis buffer. The method steps further include centrifuging the container to separate microorganisms from other components of said sample and form a pellet of microorganisms. After formation of the pellet, the fluids can be aspirated away from the pellet and the pellet resuspended in a suitable medium. The resuspended microorganisms can be removed from the separation container, and can be interrogated for characterization and/or identification, e.g., in the suspension or after they have been re-pelleted.  The microorganisms recovered from the pellet can be used directly for interrogation (e.g., mass spectrometry) without being resuspended.

Walsh et al. as evidenced by BD Diagnostics does not show: 1) that the nutrient base solution is a component of the lysis buffer solution; and 2) the base solution comprises L-cysteine or sodium thioglycolate, both in the specific range amounts as instantly-claimed.

DeBurger et al. provides motivation for incorporating sodium thioglycolate into a buffer which preserves the viability of microorganisms, including S. pneumoniae, by S. pneumoniae.
DeBurger et al. does not show a method for isolating and concentrating viable microorganisms from a positive blood culture sample which comprises the method steps described in instant claim 33, and which incorporates the use of a buffer consisting of the components and amounts thereof cited in claim 33.

Walsh et al. as evidenced by BD Diagnostics in view of DeBurger et al. do not show, individually or in combination, the method for isolating and concentrating viable microorganisms from a positive blood culture sample, as described in instant claim 33.

In addition, the claims in parent application 14/381,388 (of which the instant application is a divisional application (MPEP 804.01, therefore, applies)) describe a buffer for isolating and concentrating viable microorganisms from a positive blood culture sample. A patent was granted with regard to the claimed buffer and its composition on December 31, 2019. Applicant has incorporated the composition of the patented buffer into the claimed subject matter of instant application 16/677,092, in order to place the instantly-claimed method in condition for allowance.

In addition, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement over buffers used in prior art methods drawn to isolating and concentrating microorganisms from a positive blood culture sample. That is, the instantly-claimed method yields S. pneumoniae (pp. 3-4). Said specific combinations are recited in the buffer formulation, as described in instant claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651